Nebraska Advance Sheets
920	285 NEBRASKA REPORTS



       In   re I nvoluntaryDissolution of Wiles Bros., Inc.,
                       Nebraska corporation.
                          a
            Bruce E. Wiles and Annette Wiles, husband
             and wife, appellants, v. Wiles Bros., I nc.,
                   a Nebraska corporation, and
                    Marvin C. Wiles, appellees.
                                   ___ N.W.2d ___

                        Filed May 17, 2013.     No. S-12-769.

 1.	 Standing: Jurisdiction. The defect of standing is a defect of subject matter
      jurisdiction.
 2.	 Motions to Dismiss: Jurisdiction: Rules of the Supreme Court: Appeal and
      Error. Aside from factual findings, which are reviewed for clear error, the grant-
      ing of a motion to dismiss for lack of subject matter jurisdiction under Neb. Ct.
      R. Pldg. § 6-1112(b)(1) is subject to de novo review.
 3.	 Statutes: Appeal and Error. Statutory interpretation is a question of law, which
      an appellate court resolves independently of the trial court.
 4.	 Rules of Evidence. In proceedings where the Nebraska Evidence Rules apply, the
      admissibility of evidence is controlled by the Nebraska Evidence Rules; judicial
      discretion is involved only when the rules make discretion a factor in determin-
      ing admissibility.
 5.	 Trial: Evidence: Appeal and Error. A trial court has the discretion to determine
      the relevancy and admissibility of evidence, and such determinations will not be
      disturbed on appeal unless they constitute an abuse of that discretion.
 6.	 Standing: Jurisdiction. Standing relates to a court’s power, that is, jurisdiction,
      to address issues presented and serves to identify those disputes that are appro-
      priately resolved through the judicial process.
 7.	 Standing. Under the doctrine of standing, a court may decline to determine the
      merits of a legal claim because the party advancing it is not properly situated to
      be entitled to its judicial determination.
  8.	 ____. With respect to standing, the focus is on the party, not the claim itself.
 9.	 Standing: Jurisdiction. Standing requires that a litigant have a personal stake
      in the outcome of a controversy that warrants invocation of a court’s jurisdiction
      and justifies exercise of the court’s remedial powers on the litigant’s behalf.
10.	 Standing. To have standing, a litigant must assert the litigant’s own rights
      and interests.
11.	 Corporations: Statutes. The statutory remedy of dissolution and liquidation is
      so drastic that it must be invoked with extreme caution.
12.	 ____: ____. Corporations are creatures of statute, and they may be dissolved only
      according to statute.
13.	 Statutes: Legislature: Public Policy. It is the Legislature’s function through the
      enactment of statutes to declare what is the law and public policy.
14.	 Statutes: Legislature: Presumptions. The Legislature is presumed to know the
      general condition surrounding the subject matter of the legislative enactment, and
                      Nebraska Advance Sheets
	              IN RE INVOL. DISSOLUTION OF WILES BROS.	921
	                          Cite as 285 Neb. 920

     it is presumed to know and contemplate the legal effect that accompanies the
     language it employs to make effective the legislation.

  Appeal from the District Court for Cass County: Daniel E.
Bryan, Jr., Judge. Affirmed.
  David A. Domina and Jason B. Bottlinger, of Domina Law
Group, P.C., L.L.O., for appellants.
  Brian J. Brislen, Daniel J. Waters, and Gage R. Cobb,
of Lamson, Dugan & Murray, L.L.P., for appellee Wiles
Bros., Inc.
   Michael B. Lustgarten and Britt Carlson, Senior Certified
Law Student, of Lustgarten & Roberts, P.C., L.L.O., for appel-
lee Marvin C. Wiles.
  Heavican, C.J., Connolly, Stephan, Miller-Lerman, and
Cassel, JJ.
    Miller-Lerman, J.
                      NATURE OF CASE
   Husband and wife, Bruce E. Wiles and Annette Wiles, the
appellants, filed a complaint in the district court for Cass
County against Wiles Bros., Inc. (WBI), and Bruce’s brother
Marvin C. Wiles, the appellees, seeking the judicial dissolution
of WBI. Bruce and Annette founded their complaint on Neb.
Rev. Stat. § 21-20,162(2)(a) (Reissue 2012), which authorizes
a shareholder to bring a proceeding to dissolve a corporation.
The district court concluded that Bruce was not a shareholder
of WBI and that Bruce and Annette lacked standing to seek
the judicial dissolution of WBI. The district court granted
WBI’s and Marvin’s motions to dismiss the complaint. Bruce
and Annette appeal. Given the undisputed facts, we determine
that for purposes of dissolution of a corporation, Bruce is not
a statutory shareholder who can bring an action for judicial
dissolution. In addition, given the controlling facts, the district
court did not abuse its discretion when it did not receive certain
exhibits into evidence. Accordingly, we affirm the order of the
district court which dismissed the complaint.
    Nebraska Advance Sheets
922	285 NEBRASKA REPORTS



                    STATEMENT OF FACTS
   Formed in 1978, WBI is a Nebraska corporation that con-
ducts farming operations. Bruce, Marvin, their brother Glenn
Wiles, and their father were the directors of WBI at all rel-
evant times. Bruce, Marvin, and Glenn were also the officers
of WBI at all relevant times. Prior to 1999, Bruce, Marvin,
Glenn, and other members of the Wiles family owned shares
of WBI stock.
   In 1999, the shareholders of WBI formed Wiles Enterprises,
Ltd. (WE), a Nebraska limited partnership. Bruce, Marvin,
Glenn, and their father became the general partners of WE.
The WBI shareholders transferred their ownership of WBI
stock to WE, and WE was named as the sole registered share-
holder of all WBI stock. With regard to the potential existence
of other shareholders, there is no nominee certificate on file
with WBI.
   On February 17, 2012, Bruce and Annette filed a com-
plaint against WBI and Marvin for the judicial dissolution of
WBI. Bruce and Annette relied on § 21-20,162(2)(a), which
authorizes a shareholder to bring a proceeding to dissolve
a corporation. Bruce and Annette alleged that WBI’s assets
were being misapplied or wasted and that a majority of the
directors of WBI acted, were acting, or would act in a manner
that is illegal, oppressive, or fraudulent. They further alleged
that Bruce was a shareholder of WBI and that Annette had
an inchoate interest in Bruce’s shares and was joined for that
reason alone.
   WBI and Marvin each moved to dismiss the complaint,
citing to Neb. Ct. R. Pldg. § 6-1112(b)(6) (Rule 12(b)(6))
(failure to state claim). WBI and Marvin asserted that Bruce
was not a shareholder of WBI and therefore lacked standing
to seek the judicial dissolution of WBI. Because a defect in
standing is a defect in subject matter jurisdiction, the district
court treated the motion as a motion to dismiss for lack of
subject matter jurisdiction brought under Neb. Ct. R. Pldg.
§ 6-1112(b)(1) (Rule 12(b)(1)) (lack of subject matter jurisdic-
tion), for which receipt of evidence pertaining to the motion is
permitted. See Citizens Opposing Indus. Livestock v. Jefferson
Cty., 274 Neb. 386, 740 N.W.2d 362 (2007) (stating that
                   Nebraska Advance Sheets
	           IN RE INVOL. DISSOLUTION OF WILES BROS.	923
	                       Cite as 285 Neb. 920

evidentiary hearing is permitted where Rule 12(b)(1) motion
raises factual challenge).
   A hearing was held on the motions to dismiss. At the hear-
ing, WBI offered one exhibit, which was the affidavit of
WBI’s attorney. The exhibit was received without objection.
Marvin did not submit any further evidence on his motion to
dismiss. Bruce and Annette offered 26 exhibits. The district
court reserved ruling on these exhibits subject to WBI’s written
objections, which were to be submitted to the court after the
hearing. Bruce and Annette’s exhibits generally included affi-
davits, interrogatory answers, responses to requests for admis-
sions, and business records.
   In a subsequent order, the district court entered rulings
regarding Bruce and Annette’s submitted exhibits. The district
court received 5 exhibits and excluded 21 exhibits. Some of
the excluded exhibits were WBI’s and Marvin’s interrogatory
answers and responses to requests for admissions and WBI’s
and WE’s federal tax returns.
   In its order filed July 30, 2012, the district court deter-
mined that Bruce and Annette lacked standing to bring the
action and granted the motions to dismiss the complaint. In its
decision, the district court stated that in order for Bruce and
Annette to bring an action for involuntary judicial dissolu-
tion of WBI pursuant to § 21-20,162(2)(a), Bruce must be a
shareholder of WBI. The district court noted that Neb. Rev.
Stat. § 21-2014(21) (Reissue 2012) defines “shareholder” as
the “person in whose name shares are registered in the records
of a corporation or the beneficial owner of shares to the extent
of the rights granted by a nominee certificate on file with
a corporation.”
   The district court stated that the undisputed evidence was
that all the shares of WBI were registered in the name of
WE and that none of the shares were registered in the name
of Bruce or Annette. The district court noted that there was
no evidence submitted that a nominee certificate was on file
with WBI; on appeal, the parties agree that there is no nomi-
nee certificate on file. Although Bruce and Annette did not
meet the statutory definition of a shareholder entitled to seek
judicial dissolution, the district court nevertheless considered
    Nebraska Advance Sheets
924	285 NEBRASKA REPORTS



whether Bruce and Annette were beneficial owners of shares
of WBI under some equitable principle which would accord
them standing.
   Bruce and Annette generally contended that the district
court should adopt a “substance over form” approach. Bruce
and Annette urged the district court to determine that WE is a
shell used only for estate purposes and that the original own-
ers of the WBI stock who transferred the stock into WE are
the “beneficial owners” of WBI shares, notwithstanding the
fact that there is no nominee certificate on file with WBI. The
district court determined that in order for it to find that Bruce
and Annette had standing, it “would have to ignore the strict
clear language of [§] 21-20,162 and [§] 21-2014(21).” The
district court rejected Bruce and Annette’s argument and deter-
mined that Bruce and Annette were not beneficial owners of
WBI stock for purposes of these statutes and that thus, Bruce
and Annette did not have standing to seek a judicial dissolu-
tion. The district court granted WBI’s and Marvin’s motions
to dismiss.
   Bruce and Annette appeal.

                 ASSIGNMENTS OF ERROR
   Bruce and Annette generally claim that the district court
erred when it determined that they lacked standing and dis-
missed the complaint. They specifically claim that the district
court erred when it (1) declined to ignore the statutory defini-
tion of shareholder in § 21-2014(21) and (2) refused to receive
evidence consisting of interrogatory answers and responses to
requests for admission of WBI and Marvin (exhibits 19, 20, 22,
and 23) and WBI’s and WE’s federal tax returns (exhibits 24,
25, 26, and 27).

                  STANDARDS OF REVIEW
   [1,2] The defect of standing is a defect of subject matter
jurisdiction. State ex rel. Reed v. State, 278 Neb. 564, 773
N.W.2d 349 (2009). Aside from factual findings, which are
reviewed for clear error, the granting of a motion to dismiss
for lack of subject matter jurisdiction under Rule 12(b)(1) is
subject to de novo review. Id.
                    Nebraska Advance Sheets
	            IN RE INVOL. DISSOLUTION OF WILES BROS.	925
	                        Cite as 285 Neb. 920

   [3] Statutory interpretation is a question of law, which
an appellate court resolves independently of the trial court.
United States Cold Storage v. City of La Vista, ante p. 579, ___
N.W.2d ___ (2013).
   [4,5] In proceedings where the Nebraska Evidence Rules
apply, the admissibility of evidence is controlled by the
Nebraska Evidence Rules; judicial discretion is involved only
when the rules make discretion a factor in determining admis-
sibility. American Central City v. Joint Antelope Valley Auth.,
281 Neb. 742, 807 N.W.2d 170 (2011). A trial court has the
discretion to determine the relevancy and admissibility of evi-
dence, and such determinations will not be disturbed on appeal
unless they constitute an abuse of that discretion. Conley v.
Brazer, 278 Neb. 508, 772 N.W.2d 545 (2009).
                           ANALYSIS
    Bruce and Annette claim that the district court erred when it
concluded that they lacked standing to bring this action to judi-
cially dissolve WBI and granted the motions to dismiss filed
by WBI and Marvin. The court based its ruling on its correct
understanding that the motions were based on Rule 12(b)(1),
lack of subject matter jurisdiction. We conclude that the district
court did not err when it determined that Bruce and Annette do
not have standing because Bruce is not a shareholder under the
statutory definition, and thus cannot bring an action for judicial
dissolution based on § 21-20,162(2)(a).
    [6-10] Standing relates to a court’s power, that is, jurisdic-
tion, to address issues presented and serves to identify those
disputes that are appropriately resolved through the judicial
process. Butler Cty. Sch. Dist. v. Freeholder Petitioners, 283
Neb. 903, 814 N.W.2d 724 (2012). Under the doctrine of
standing, a court may decline to determine the merits of a
legal claim because the party advancing it is not properly
situated to be entitled to its judicial determination. Latham
v. Schwerdtfeger, 282 Neb. 121, 802 N.W.2d 66 (2011). The
focus is on the party, not the claim itself. Id. Standing requires
that a litigant have a personal stake in the outcome of a contro-
versy that warrants invocation of a court’s jurisdiction and jus-
tifies exercise of the court’s remedial powers on the litigant’s
    Nebraska Advance Sheets
926	285 NEBRASKA REPORTS



behalf. Butler Cty. Sch. Dist. v. Freeholder Petitioners, supra;
Latham v. Schwerdtfeger, supra. To have standing, a litigant
must assert the litigant’s own rights and interests. Id. A defect
of standing is a defect of subject matter jurisdiction. State ex
rel. Reed v. State, supra.
   This case is governed by the Business Corporation Act,
Neb. Rev. Stat. § 21-2001 et seq. (Reissue 2012). Under
§ 21-20,162(2)(a) of the Business Corporation Act, a share-
holder as defined in § 21-2014(21) has standing to bring
a proceeding for the judicial dissolution of a corporation.
Section 21-20,162(2)(a) provides that the court may dissolve
a corporation
      [i]n a proceeding by a shareholder if it is established
      that:
         (i) The directors are deadlocked in the management
      of the corporate affairs, the shareholders are unable to
      break the deadlock, and irreparable injury to the corpora-
      tion is threatened or being suffered or the business and
      affairs of the corporation can no longer be conducted to
      the advantage of the shareholders generally because of
      the deadlock;
         (ii) The directors or those in control of the corporation
      have acted, are acting, or will act in a manner that is ille-
      gal, oppressive, or fraudulent;
         (iii) The shareholders are deadlocked in voting power
      and have failed, for a period that includes at least two
      consecutive annual meeting dates, to elect successors to
      directors whose terms have expired; or
         (iv) The corporate assets are being misapplied or
      wasted.
   To proceed under § 21-20,162(2)(a), the plaintiff must be
a “shareholder.” Indeed, we have noted that in a judicial
dissolution proceeding pursuant to § 21-20,162, “the court’s
jurisdiction to dissolve the corporation is premised upon the
petitioner’s being a shareholder of the corporation.” Baye v.
Airlite Plastics Co., 260 Neb. 385, 393, 618 N.W.2d 145,
152 (2000). For purposes of the Business Corporation Act,
§ 21-2014 defines terms including “shareholder.” For the pur-
poses of the act, unless otherwise specified, a shareholder is
                   Nebraska Advance Sheets
	           IN RE INVOL. DISSOLUTION OF WILES BROS.	927
	                       Cite as 285 Neb. 920

defined in § 21-2014(21) as the “person in whose name shares
are registered in the records of a corporation or the beneficial
owner of shares to the extent of the rights granted by a nomi-
nee certificate on file with a corporation.” We apply the statu-
tory definition of “shareholder” found in § 21-2014(21) to this
case brought as a proceeding for judicial dissolution.
   [11,12] It has been widely observed that courts are reluc-
tant to apply the drastic remedy of statutory dissolution, espe-
cially in proceedings by a shareholder. 16A William Meade
Fletcher, Fletcher Cyclopedia of the Law of Corporations
§ 8080 (perm. ed., rev. vol. 2012). In Nebraska, we have
previously noted that the statutory remedy of dissolution
and liquidation is so drastic that it must be invoked with
extreme caution. See, Woodward v. Andersen, 261 Neb. 980,
627 N.W.2d 742 (2001); Hockenberger v. Curry, 191 Neb.
404, 215 N.W.2d 627 (1974). See, also, 16A Fletcher, supra,
§ 8035 at 94 (stating “judicial dissolution of a corporation is
viewed by the courts as an extreme remedy that should be
granted with great caution and only when the facts of the case
clearly warrant it”). We have also stated that corporations are
creatures of statute, and they may be dissolved only according
to statute. Floral Lawns Memorial Gardens Assn. v. Becker,
284 Neb. 532, 822 N.W.2d 692 (2012). Given the forego-
ing principles, statutory provisions for judicial dissolution of
corporations are strictly construed. See 16A Fletcher, supra,
§ 8035.
   To pursue the remedy of judicial dissolution of the corpora-
tion under § 21-20,162(2)(a), Bruce must strictly fit the statu-
tory definition of a “shareholder” as defined in § 21-2014(21).
It is undisputed that Bruce and Annette are not sharehold-
ers of record. It is also undisputed that there is no nominee
certificate on file with WBI. Given these undisputed facts,
Bruce does not meet the definition of a shareholder under
§ 21-2014(21), and therefore Bruce and Annette lack standing
under § 21-20,162(2)(a) to bring an action for the judicial dis-
solution of WBI.
   Bruce and Annette acknowledge that WE is the registered
shareholder of all the shares of WBI and that there is no
nominee certificate on file which might reflect beneficial
    Nebraska Advance Sheets
928	285 NEBRASKA REPORTS



ownership. Notwithstanding these facts, Bruce and Annette
bring to our attention the fact that § 21-2014(21) accords
shareholder status to the “beneficial owners” of corporate
shares, and they assert that under equitable principles, they
should be allowed to proceed with their action for judicial
dissolution because Bruce is a beneficial owner of shares of
WBI. They contend that WE is a shell organization used only
for estate purposes and that because Bruce and the other origi-
nal owners of the shares of WBI transferred their shares into
WE, they are the beneficial owners of the shares as contem-
plated under § 21-2014(21).
   We reject Bruce and Annette’s equitable argument that Bruce
is a beneficial owner of shares of WBI under § 21-2014(21). To
the contrary, under this provision, an individual claiming to be
a “shareholder” is a beneficial shareholder only “to the extent
of the rights granted by a nominee certificate on file with a
corporation.” Because there is no nominee certificate on file
with WBI, Bruce is not a beneficial shareholder under the plain
language of § 21-2014(21).
   [13,14] As we consider the definition of shareholder, we
note that it is the Legislature’s function through the enact-
ment of statutes to declare what is the law and public policy.
State ex rel. Wagner v. Gilbane Bldg. Co., 276 Neb. 686, 757
N.W.2d 194 (2008). We have observed that the “Legislature
is presumed to know the general condition surrounding the
subject matter of the legislative enactment, and it is presumed
to know and contemplate the legal effect that accompanies the
language it employs to make effective the legislation.” Id. at
694, 757 N.W.2d at 201-02. In this instance, the inclusion of
the phrase “to the extent of the rights granted by a nominee
certificate on file with a corporation” in § 21-2014(21) indi-
cates that the Legislature granted standing to “shareholders”
who were not merely “beneficial owners,” but only such ben-
eficial owners as are reflected in the books and records of the
corporation by virtue of a nominee certificate on file. Because
Bruce is not a shareholder under § 21-2014(21), the district
court did not err when it determined that Bruce and Annette
lacked standing to bring this action under § 21-20,162(2)(a)
for the judicial dissolution of WBI.
                   Nebraska Advance Sheets
	           IN RE INVOL. DISSOLUTION OF WILES BROS.	929
	                       Cite as 285 Neb. 920

   We note for completeness that in certain contexts, the
Business Corporation Act provides for different definitions
of the term “shareholder.” See Neb. Rev. Stat. § 21-2070(2)
(Reissue 2012) (defining shareholder for purpose of deriva-
tive proceedings). See, also, Neb. Rev. Stat. § 21-20,183
(Reissue 2012) (defining shareholder for purpose of inspect-
ing corporate records by shareholders). In these contexts,
the specifically provided definition of “shareholder” applies
rather than the generally applied statutory definition found
in § 21-2014(21). We make no comment whether Bruce and
Annette qualify as “shareholders” in these or other contexts.
In the instant case, as we have determined, the statutory defi-
nition of a shareholder found at § 21-2014(21) applies to this
action for judicial dissolution brought by those individuals
claiming to be shareholders.
   In their second assignment of error, Bruce and Annette
claim that the district court erred when it did not receive
into evidence WBI’s and Marvin’s interrogatory answers and
responses to requests for admission (exhibits 19, 20, 22, and
23) and WBI’s and WE’s federal tax returns (exhibits 24, 25,
26, and 27). Bruce and Annette assert such evidence is relevant
to support their arguments, inter alia, that WE is an inactive
entity and that Bruce is actually a beneficial owner of shares
of WBI.
   A trial court has the discretion to determine the relevancy
and admissibility of evidence, and such determinations will
not be disturbed on appeal unless they constitute an abuse
of that discretion. Conley v. Brazer, 278 Neb. 508, 772
N.W.2d 545 (2009). Neb. Evid. R. 402, Neb. Rev. Stat.
§ 27-402 (Reissue 2008), provides that “[a]ll relevant evi-
dence is admissible” and that “[e]vidence which is not rel-
evant is not admissible.” Neb. Evid. R. 401, Neb. Rev. Stat.
§ 27-401 (Reissue 2008), provides that “[r]elevant evidence
means evidence having any tendency to make the existence
of any fact that is of consequence to the determination of the
action more probable or less probable than it would be with-
out the evidence.”
   In this case, the fact that is of consequence is whether Bruce
qualifies as a shareholder under the definition provided for
    Nebraska Advance Sheets
930	285 NEBRASKA REPORTS



in § 21-2014(21). For evidence to be relevant to the standing
issue in this case, the evidence must show whether shares of
WBI were registered in Bruce’s name or whether Bruce was a
beneficial owner of shares to the extent of rights granted by a
nominee certificate on file with WBI. The exhibits at issue do
not contain information regarding these facts. Thus, we deter-
mine that the district court did not abuse its discretion when it
did not receive these exhibits into evidence.
                         CONCLUSION
    The district court did not err when it determined that Bruce
and Annette lacked standing to bring this action for the judicial
dissolution of WBI. The district court did not abuse its discre-
tion when it did not admit exhibits 19, 20, and 22 through 27
into evidence. Accordingly, we affirm the order of the district
court which dismissed the complaint.
                                                     Affirmed.
   McCormack, J., participating on briefs.
   Wright, J., not participating.



                  Cynthia R ae Caniglia, appellant, v.
                   Jason Arthur Caniglia, appellee.
                                   ___ N.W.2d ___

                        Filed May 17, 2013.     No. S-12-794.

 1.	 Statutes: Appeal and Error. Statutory interpretation is a question of law, which
     an appellate court resolves independently of the trial court.
 2.	 Modification of Decree: Appeal and Error. Modification of a dissolution decree
     is a matter entrusted to the discretion of the trial court, whose order is reviewed
     de novo on the record, and which will be affirmed absent an abuse of discretion
     by the trial court.
 3.	 Parent and Child: Child Support. Support of one’s children is a fundamental
     obligation which takes precedence over almost everything else.
 4.	 Statutes. Absent a statutory indication to the contrary, words in a statute will be
     given their ordinary meaning.
 5.	 Modification of Decree: Minors. A decree in a divorce case, insofar as minor
     children are concerned, is never final in the sense that it cannot be changed.
 6.	 Statutes. Statutes relating to the same subject, although enacted at different
     times, are in pari materia and should be construed together.